On PetitioN to Rehear.
A courteous, dignified and respectful petition to rehear has been filed herein.
The burden of said petition is that we decided the case on the theory that, “A bus door in normal working order *180should not come open with a hang violently and knock me backwards”, rather than on the theory as set forth in the plaintiffs’ declaration to wit: “The said driver saw or should have seen the plaintiff at said door of the bus, but that nevertheless he wrongfully, negligently, and in violation of the duty owed the plaintiff by the defendant, caused the said door to open when he knew or should have known that it would strike the plaintiff. ’ ’
It was not our purpose or intention to decide this lawsuit on a theory contrary to that as set forth in the plaintiff’s declaration. The statements that we made in reference to being violently opened and violently knocked back, etc., were merely made in arguendo. The gist of our conclusion in this case is contained in the following language: “We certainly should not, as a matter of law, say the plaintiff was guilty of such contributory negligence as to bar her right of action. Whether she knew or should have known, by the exercise of ordinary care, that the door would swing out, as it did, and hit her, is a factual question for the jury.”
We felt that the cases we cited in the concluding portion of our opinion were analogous to the instant case, not because the door in those cases was opened violently, but they were open when the operator could or should have seen that they would strike the injured party. In the instant case the plaintiff states that she did not know that the door would open out as it did and strike her and then the driver of the bus testified, “I turned around and looked at the door, it looked like plenty of clearance, it looked like the door wouldn’t hit her and I opened the door.”
In our original opinion with reference to what has just been said about the evidence, we said: “It seems to us *181that this very question makes a fact question for the jury.”
In 38 American Jurisprudence, at page 1067, Section 358, it is said: “Under the broad general rule that the question of contributory negligence is ordinarily one of fact to he decided by the jury where there is a dispute in the facts and the evidence is conflicting, the question of contributory negligence in not appreciating or in failing to observe the dangers incident to one’s situation is generally one for the jury and is rarely a question of law for the court. One cannot he convicted of contributory negligence as a matter of law unless the danger was so glaring and obvious as to threaten immediate injury. In other words, it is for the jury to determine whether knowledge of the physical characteristics of the offending instrumentality constituted a sufficient warning of peril to the plaintiff.”
We have very carefully considered the petition to rehear and the majority of this Court are thoroughly convinced that under the factual situation here presented, a jury question is made.
For the reasons above set forth, the petition to rehear must be denied.